Case: 11-50437     Document: 00511844605         Page: 1     Date Filed: 05/04/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            May 4, 2012
                                       No. 11-50437
                                                                           Lyle W. Cayce
                                                                                Clerk
ALI IBRAHIM,

                                    Plaintiff - Appellant - Cross-Appellee
v.

ANAZ INCORPORATED; ABDUL PATEL ENTERPRISES,
INCORPORATED; 11800 METRIC, INCORPORATED; NURAMINCO,
INCORPORATED; AZAN, INCORPORATED; M-SAZ, INCORPORATED;
NAAZ LAUNDRY, INCORPORATED; NAAZ REAL ESTATE,
INCORPORATED; ABDUL PATEL, also known as Akbar Patel, also known
as Raju Charania; AMIN MOMIN, also known as Shaukat Patel; NASEEM
MOMIN; SHAMIN MERCHANT,

                                    Defendants - Appellees - Cross-Appellants


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CV-786


Before KING, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.